Exhibit NEW AUG, LLC UNAUDITED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 Page Balance Sheet 2 Statements of Operations 3 Statements of Cash Flows 4 Notes to Financial Statements 5 -1- NEW AUG, LLC BALANCE SHEET (UNAUDITED) June30, December 31, 2009 2008 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 3,000 $ 42,238 Investments - 302,640 Accounts receivable 25,000 35,000 Total current assets 28,000 379,878 Property and equipment net of accumulated amortization of $53,386 and $17,070, respectively 354,681 200,220 TOTAL ASSETS $ 382,681 $ 580,098 LIABILITIES AND MEMBERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 66,130 $ 73,131 Accounts payable – related party - 70,957 Deferred revenue 43,000 17,719 Deposits 673,000 348,000 Related party note payable 314,023 305,916 Total current liabilities 1,096,153 815,723 Long-term deferred revenue 17,000 18,750 Total liabilities 1,113,153 834,473 Members' EQUITY: Members’ interest 266,121 263,569 Accumulated deficit (996,593 ) (517,944) Total members' equity (730,472 ) (254,375 ) TOTAL LIABILITIES AND MEMBERS' EQUITY $ 382,681 $ 580,098 See accompanying notes to financial statements. -2- NEW AUG, LLC STATEMENTS OF OPERATIONS (UNAUDITED) SixMonths Ended June30, June30, 2009 2008 Revenue $ 82,969 $ - Cost of revenue: Service delivery & operating costs 54,843 22,760 Total cost of revenue 54,843 22,760 Grossprofit (loss) 28,126 (22,760) Operating expenses: Selling, general, and administrative 311,712 176,105 Amortization 36,316 - Total operating expenses 348,028 176,105 Operating loss (319,902 ) (198,165) Other expense: Interest expense (8,107 ) - Net realized loss on investment (150,640 ) - Total other expense (158,747 ) _ Net loss $ (478,649 ) $ (198,165) See accompanying notes to financial statements. -3- NEW AUG, LLC STATEMENTS OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED June 30, June 30, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (478,649 ) $ (198,865 ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization 36,316 - Equity issued for services 2,552 928 Realized loss on sale of marketable securities 150,640 - Changes in operating assets and liabilities: Receivables 10,000 (5,000 ) Accrued interest 8,107 - Accounts payable (7,001 ) 64,025 Accounts payable – related party (70,957 ) - Deferred revenue 23,531 10,000 Net cash provided by (used in) operating activities (325,461 ) (128,912 ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of marketable securities 152,000 - Deposits by Modavox on acquisition of assets 325,000 - Additions to property andequipment (190,777 ) (58,710 ) Net cash provided by (used in) investing activities 286,223 (58,710 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from contributed capital - 203,814 Net cash provided by financing activities - 203,814 NET CHANGE IN CASH AND CASH EQUIVALENTS (39,238 ) 16,192 CASH AND CASHEQUIVALENTS, BEGINNING OF PERIOD 42,238 - CASH AND CASHEQUIVALENTS, END OF PERIOD $ 3,000 16,192 See accompanying notes to financial statements. -4- NEW AUG, LLC NOTES TO UNAUDITED FINANCIAL STATEMENTS For the periods ending June 30, 2009 and 2008 NOTE 1 - ORGANIZATION AND BASIS OF PRESENTATION The accompanying unaudited interim financial statements of New Aug, LLC ("the Company") have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s audited financial statements filed with the SEC in this Form 8-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. Certain prior year amounts have been reclassified to be consistent with the current period classification.The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements that would substantially duplicate the disclosures contained in the audited financial statements for fiscal year 2008 as reported in this Form 8-K have been omitted. NOTE 2 – INVESTMENT IN MARKETABLE SECURITIES In December 2008, the Company received 200,000 shares of stock in Modavox, Inc. as a deposit against purchase price as outlined in the Asset Purchase Agreement, as amended, between Modavox, Inc. (“Buyer”), New Aug, LLC (“Seller”).As of December 31, 2008 these shares are classified as trading securities as defined in Statement of Financial Accounting Standards (“SFAS”) No.115, Accounting for Certain Investments in Debt and Equity Securities and are carried at fair value with realized andunrealized gains and losses included as a component of other income based on the specific identification method. Fair value is determined based on the quoted market price.As of December 31, 2008, 156,000 shares remained. During the six months ended June 30, 2009, the Company sold all of the $156,000 for $152,000 resulting in a realized loss of $150,640. NOTE 3 – RELATED PARTY TRANSACTIONS Certain members and officers of New Aug, LLC provided services and were compensated as consultants to the Company.Amounts outstanding to these members as of December 31, 2008 are reflected in related party accounts payable. NOTE 4 – DEPOSIT LIABILITY As mentioned in Note 2, the Company received 200,000 shares of Modavox, Inc. stock in December 2008.Additionally, during the first six months of 2009, the Company received cash advances totaling $325,000. As these amounts represent a deposit against the purchase price as described in the Asset Purchase
